department of the treasury internal_revenue_service washington d c date number release date uilc 19a uilc cc el gl br1 gl-609302-97 memorandum for district_counsel virginia-west virginia from gary d gray assistant chief_counsel general litigation subject pensions as property of the bankruptcy_estate by memorandum dated date digested in gl bulletin no we took the position that the bankruptcy court’s opinion in 148_br_88 bankr d d c is legally unsound and therefore should not be followed we understand that several district_counsel offices as well as the tax_division of the department of justice have questioned whether our position is correct by memorandum dated date you requested that we reconsider our position issue whether the internal revenue service’s service claim in bankruptcy is secured_by the debtor’s interest in an erisa-qualified plan or other interest generally subject_to a restriction on transfer enforceable under nonbankruptcy law conclusion as discussed below we have reconsidered our position and have concluded that the holding of the bankruptcy court for the district of columbia judge teel in lyons is correct we believe that the debtor’s interest in erisa-qualified pension plans and similar interests are property of the bankruptcy_estate under sec_541 of the bankruptcy code but only for the benefit of the service therefore under sec_506 of the bankruptcy code the service’s claim is secured to the extent of the value of such interests discussion sec_541 provides that property of the bankruptcy_estate consists of all legal or equitable interests of the debtor in property as of the commencement of the case except as provided in sec_541 and c sec_541 further provides that the debtor’s interest in property becomes property of the bankruptcy_estate under gl-609302-97 sec_541 notwithstanding any restrictions on transfer except as provided by sec_541 sec_541 provides a restriction on the transfer of a beneficial_interest of the debtor in a_trust that is enforceable under applicable nonbankruptcy law is enforceable in a case under this title in 504_us_753 the supreme court was presented with the question whether the debtor’s interest in an employer pension_plan that contained the anti-alienation provision required by title i of the employee_retirement_income_security_act_of_1974 erisa was included or excluded from the bankruptcy_estate under sec_541 the court held that the term applicable nonbankruptcy law in sec_541 was not limited to state law and thus included erisa and other federal_law and that the anti-alienation provision required for qualification under title i of erisa was enforceable under applicable nonbankruptcy law the court concluded that under sec_541 the debtor’s interest in the pension_plan was excluded from the bankruptcy_estate u s pincite under erisa and federal tax law anti-alienation provisions enforceable under erisa against creditors generally are not enforceable against the service see eg travelers insurance co v ratterman u s t c big_number s d ohio while erisa prevents ordinary creditors from attaching pension payments courts have unanimously held that a federal_tax_lien or levy may be imposed on erisa-qualified pension plans 830_fsupp_406 n d ohio rejecting the assertion of the taxpayer’s former spouse that a qualified_domestic_relations_order is the only exception to erisa’s anti-alienation provisions the district_court held that the service may levy on funds in a taxpayer's individual_retirement_account ira and keogh account in re 147_br_106 bankr w d pa section d of erisa provides each pension_plan shall provide that benefits provided under the plan may not be assigned or alienated u s c sec_1056 patterson did not involve bankruptcy claims of the service the chapter trustee was seeking to include in the bankruptcy_estate the debtor’s interest in the qualified_plan in finding that the phrase applicable nonbankruptcy law referred to any relevant nonbankruptcy law including federal_law such as erisa the court looked to the plain language of sec_541 u s pincite the court went on to find that the plan contained restrictions on transfer and the restrictions on transfer were enforceable because a plan participant fiduciary or beneficiary or the department of labor could bring a civil_action to enjoin any act which violated the terms of the plan or erisa u s pincite gl-609302-97 bankruptcy court held that federal_tax_lien may attach to the taxpayer's erisa-qualified pension 127_br_244 bankr d haw erisa anti-alienation provisions do not preclude enforcing a federal_tax_lien or collection on a judgment resulting from an unpaid tax_liability see also 32_f3d_180 5th cir fifth circuit stated in dictum that a taxpayer's pension benefits under an erisa-qualified plan are subject_to levy despite the erisa anti-alienation provision because patterson did not involve a claim of the service it did not address the effect of a plan restriction on transfers that is not enforceable against a particular creditor such as the service that question was addressed in lyons t he pension plans’ provisions are not within the language of sec_541 enforceable under applicable nonbankruptcy law with respect to the irs under sec_541 the debtor’s pension rights thus remain property of the estate and under sec_506 the irs has an allowed claim against the pension rights to the extent of their value b r pincite the court noted that its interpretation was compelled by the plain language of sec_541 as well as policy considerations outside bankruptcy the irs would have an enforceable lien against the debtor’s vested right to receive a future stream of pension income despite spendthrift provisions in the pension plans there is no evidence that in enacting sec_541 congress intended the intervention of bankruptcy to alter the irs’s powers as a tax creditor b r pincite as you point out this same policy consideration-replicating within bankruptcy the result that would occur outside bankruptcy-was also recognized by the supreme court which stated that the patterson decision ensures that the treatment of pension benefits will not vary based on the beneficiary’s bankruptcy status u s pincite judge teel revisited this issue in in re 206_br_614 bankr d d c a case concerning whether a thrift_savings_plan tsp account is property of the lyons involved plans under the teachers insurance and annuity association tiaa college retirement equities fund cref in footnote of the opinion judge teel left undecided whether the result of the case would be different if the plans at issue were erisa-qualified plans rather than merely tiaa cref plans however based on the case law cited above holding that erisa’s anti-alienation provision does not bar federal tax collection we believe that the reasoning of lyons is equally applicable to erisa plans gl-609302-97 bankruptcy_estate jones recognized the unique position_of_the_united_states as a creditor in bankruptcy a tsp account becomes property of the estate only to the extent that the account is not beyond the reach of creditors outside bankruptcy accordingly as regards state-created statutory liens a tsp account would not be property of the estate and accordingly u s c sec_506 would be inapplicable to such liens footnote omitted nevertheless as this court has held on slightly different facts the tsp account would in effect have a split personality by remaining property of the estate for purposes of federal tax claims even though it is not property of the estate for the purposes of other creditors’ claims footnote omitted b r pincite we believe that the disparate treatment of the service and other creditors under sec_541 is entirely appropriate and as you noted in your memorandum occurs elsewhere in the bankruptcy code we agree with your conclusion that the treatment of property held by tenants by the entireties under sec_522 offers a good analogy to the treatment of erisa-qualified plans under sec_541 sec_522 refers to nonbankruptcy law and gives effect to the requirements of such law resulting in property being in the bankruptcy_estate for and to the benefit of certain creditors but not others similarly sec_541 draws on nonbankruptcy law that should be given effect in bankruptcy not following lyons leads to results that are straightforward erisa-qualified plans and similar interests are excluded from the bankruptcy_estate with respect to the service and all other creditors because they are not property of the estate they cannot be used in determining the value of the service’s secured claim on the other hand to the extent that the service has a lien that survives the bankruptcy it can pursue collection outside bankruptcy however given the statutory framework of sec_541 and sec_506 and the supreme court’s reasoning in patterson discussed above upon reconsideration we now believe that the holding in lyons is correct the wording of each section on its face supports the court’s reasoning in addition there is nothing in like erisa-qualified plans tsp accounts are generally protected from alienation provision funds held in the thrift_savings_fund may not be assigned or alienated and are not subject_to execution levy attachment garnishment or other legal process u s c e gl-609302-97 the legislative_history that would call for a different result similarly there is no case law contrary to lyons in your memorandum you stated that following lyons has advantages in chapter cases in fact there have not been many cases on this issue since lyons and jones were decided there is one case in re persky u s t c big_number that has distinguished jones the court in persky held that an interest in a spendthrift trust was not property of the bankruptcy_estate and therefore the service’s claim was not secured to the extent of the interest in the trust the debtors cited jones asserting that the service’s claim was secured under sec_506 to the extent of its prepetition lien on the trust the court found that the debtors’ reliance on jones was misplaced because unlike jones and lyons the parties stipulated that the interest was excluded from the bankruptcy_estate because of the parties’ stipulation the court did not have to address the sec_541 issue several other cases have concluded that the service’s claim is secured to the extent of the debtor’s interest in an erisa-qualified plan and therefore seemingly lend support to lyons however these cases are not particularly strong support for lyons because while they reach the same result regarding the determination of the service’s secured claim they unlike lyons did so after holding that erisa-qualified plans are excluded from the bankruptcy_estate gl-609302-97 because under lyons erisa-qualified plans are property of the bankruptcy_estate only for the purposes of the service’s claims we believe that the property should be abandoned by the trustee in a chapter case the trustee is required to collect liquidate and distribute the property of the bankruptcy_estate as expeditiously as is compatible with the best interests of parties_in_interest b c sec_704 in accordance with this obligation sec_554 provides for the abandonment of property if it is not needed by the estate and its retention serves no purpose in effectuating the goals of gl-609302-97 the bankruptcy code collier on bankruptcy see eg 151_br_103 e d mich chapter trustees have a duty not to administer property that will not generate funds for unsecured claimants in in re groves 120_br_956 bankr n d ill a pre-patterson case not involving the service the bankruptcy court found that the debtor’s interest in a state retirement_plan was property of the estate that could only be sold for the benefit of the creditors or abandoned in a post-patterson lyons world there is no benefit to the other creditors in selling the interest so it should be abandoned if you have questions or comments regarding the foregoing please contact branch at specifically sec_554 provides that the trustee after notice and a hearing may abandon property of the bankruptcy_estate that is burdensome to or of inconsequential value and benefit to the estate b c sec_554 alternatively a party in interest can request that the bankruptcy court on the same grounds order the trustee to abandon the property b c sec_554 the court in in re groves adopted the pre-patterson position that a number of courts had taken it concluded that the exception under sec_541 applied only to spendthrift trusts under state law b r pincite
